Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one invention. These inventions are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The inventions are as follows: 
Invention I: drawn to a fluid dispensing tap, claims 51-56;
Invention II: drawn to a networked draft beer system, claim 57-66;
Applicant is required, in reply to this action, to elect a single invention to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Petermann discloses a fluid dispensing tap (Fig. 13, abstract “a liquid dispenser”; ¶ 46 “create foaming at the tap …”) comprising: a housing (Fig. 13) having a fluid path (4) extending therethrough from an input aperture to an output aperture in a spout of the tap (Fig. 1 & 13; ¶ 32 “… a nozzle comprising an inlet in fluid communication with an outlet to form a flow path”); a display positioned on an exterior surface of the housing (Fig. 7 & 13; ¶ 47 “..an alert is displayed on the liquid dispenser’s keypad”); at least one sensor (1, 2, 27, 32) positioned along the fluid path and configured to generate parameter data representing a parameter of fluid flowing along the fluid path (Fig. 1-6 & 13; ¶ 34; ¶ 67); a variable opening valve (8) positioned along the fluid path and configured to be define a variable area across the fluid path (Fig. 1-2; ¶ 34); an actuator configured to open and close the variable opening valve (Fig. 1-2 ¶ 34); a creamer positioned along the fluid path and configured to agitate the fluid and to cause the fluid to transform from a liquid into a foam (Fig. 3; ¶ 36-37); and, a controller (¶ 54) configured to: receive the parameter data from the at least one sensor (Fig. 1; ¶ 34); based on at least partly on the parameter data determine an extent to which to open or close the variable opening valve, wherein determining the extend is based on real-time sensing of the parameter data (Fig. 1-2; ¶ 34; ¶ 68); control the actuator to open or close the variable opening valve to the determined extent (Fig. 1-2; ¶ 34); generate an output for presentation on the display based at least partly on the parameter data (Fig. 7 & 13, ¶ 47; ¶ 53). Petermann does not disclose “in response to receiving a creamer activation signal, activating the creamer to agitate the fluid. However, McDonald teaches: a fluid dispensing tap including an ultrasonic creamer agitating the fluid to (abstract); and, in response to receiving a creamer activation signal, activating the creamer to agitate the fluid and produce a fine, dense head on a dispensed beer (Fig. 1-3; ¶ 17 & ¶ 20). It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include an ultrasonic creamer with the creamer of Petermann and, in response to receiving a creamer activation signal, activating the creamer to agitate the fluid to produce a fine, dense head on a dispensed beer from variety of disparate containers as suggested by McDonald (¶ 5).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention or sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.A.G/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/17/2021